         Case 1:20-cv-03326-BCM Document 44 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/1/20
 ALBERTO RAUL SAAVEDRA,
                Plaintiff,                               20-CV-3326 (BCM)
        -against-
                                                         ORDER
 PICK & PACK PRODUCE INC., et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties having settled their dispute, including claims brought under the Fair Labor

Standards Act (FLSA) and having thereafter consented to Judge Moses's authority for all

remaining proceedings pursuant to 28 U.S.C. § 636(c);

       It is hereby ORDERED that all deadlines previously set in this action are vacated.

       It is further ORDERED that the parties shall submit, no later than December 11, 2020: (a)

a joint letter demonstrating that their settlement is fair and reasonable and should be approved in

light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36

(S.D.N.Y. 2012); (b) a copy of their written settlement agreement, executed by all parties, which

will be placed on the public docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) counsel's

contingency fee agreement (if any) and time and expense records, to the extent necessary to support

any award of attorneys' fees and costs.

       The parties are cautioned that "it would be the very rare case, if any, where confidentiality

terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given

the policy concerns underlying the FLSA." Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4

(S.D.N.Y. Nov. 6, 2015). This caution extends to so-called non-disparagement clauses, if such

clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit

underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016
         Case 1:20-cv-03326-BCM Document 44 Filed 12/01/20 Page 2 of 2




WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause "must

include a carve-out for truthful statements about [a plaintiff's] experience in litigating [his] case")

(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this district ordinarily refuse to approve

FLSA settlements that include one-way or overbroad general releases. See, e.g., Lopez v, Poko-St.

Ann L.P., 2016 WL 1319088, at *2 (S.D.N.Y. Apr. 4, 2016) (Moses, M.J.); Pinguil v. We Are All

Frank, Inc., 2018 WL 2538218 (S.D.N.Y. May 21, 2018) (Moses, M.J.).

       The parties are further cautioned that this Court's fairness review "extends to the

reasonableness of attorneys' fees and costs." Fisher v. SD Protection, Inc., 948 F. 3d 593, 606 (2d

Cir. 2020). Any proposed award of fees and costs must be memorialized in the written settlement

agreement, signed by the parties, and supported by copies of counsel's contingency fee agreement

(if any) and time and expense records, properly authenticated. Id. at 600. In addition, the Court

expects a detailed explanation of the basis for the award. "[T]he most critical factor in determining

the reasonableness of a fee award is the degree of success obtained." Id. at 606 (quoting Farrar v.

Hobby, 506 U.S. 103, 114 (1992)) (internal quotation marks omitted).

       Dated: New York, New York
              December 1, 2020

                                                       SO ORDERED.



                                                       ________________________________
                                                       BARBARA MOSES
                                                       United States Magistrate Judge




                                                  2
